MEMORANDUM***
In this petition, we are called upon to decide whether there is substantial evidence in the record to support the adverse credibility determination made by the Board of Immigration Appeals (Board). If so, we need not address whether the Board improperly required He to provide corroborative evidence to support his application. The Board had jurisdiction under 8 C.F.R. §§ 3.1(b)(3) and 240.53(a), and we have jurisdiction over this timely petition pursuant to 8 U.S.C. § 1252(b).
He argues that the Board should not have based its adverse credibility determination on what was characterized as emotionless, vague, and unpersuasive testimony. Nothing in He’s testimony or arguments on appeal, however, compels a contrary finding. See Chen v. INS, 266 F.3d 1094, 1098 (9th Cir.2001) (citing 8 U.S.C. § 1252(b)(4)(B) (Supp. II 1996)).
He next asserts that the discrepancies in the household registry do not detract from his credibility and therefore are not an appropriate basis for the Board’s adverse credibility finding. He argues that it is “within the realm of reasonable possibility” that the discrepancy regarding his second son’s birthplace was due to an error by a Chinese bureaucrat and that the Board’s reliance on this discrepancy is therefore misplaced. While it is certainly possible that the discrepancy is due to an administrative error, that possibility does not “compel” the conclusion that He’s version of events is true. There is substantial evidence in the record as a whole to support the Board’s adverse credibility finding.
Petition DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.